—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered July 13, 1998, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 4 to 8 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility were properly considered by the trier of facts *613and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). Defendant’s guilt was properly established by the testimony of the victim and an eyewitness, by physical evidence, and by defendant’s admissions to the arresting officer.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review, these claims, we would find no basis for reversal. Concur — Rubin, J. P., Saxe, Buckley, Friedman and Marlow, JJ.